Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/808196 
    
        
            
                                
            
        
    

Parent Data16808196, filed 03/03/2020 is a continuation of 14980881, filed 12/28/2015 ,now U.S. Patent #10614075

1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claim 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/614,075 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim direct to .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al.  (Patent No. US 8,762,326 B1).
	As to claim 1, Zhou discloses method comprising: 

adjusting, by the computing device, in response to an operation in the social network, the second popularity score based on the first popularity score (a ranker may retrieve the list of generic popular topics, may identified categories associated with each topic, and may apply information about individual user (e.g., a user that visit a particular web site, logs into web site with a user account, submits a query to a search engine, etc.) to adjust the score for each popular topics.  The system and/or method may rank the popular topics, based on the adjusted scores, and provide the ranked popular topics to the user) (col. 2, lines 56-64).
Zhou did not disclose entities of the social network; however, Zhou discloses a concept of scoring hot topics and adjusting hot topics scores.  The entities are being equate to hot topics.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the instant application to modify hot topics to entities in order to provide best results in search results.


As to claim 2, Zhou discloses the method of claim 1, wherein the operation is directed from the first entity to the second entity of the social network (may apply information about an individual (e.g., a user that visit a particular web site, logs into a web site with a user account…) (col. 2, lines 57-61).



As to claim 4, Zhou discloses the method of claim 1, further comprising adjusting, by the computing device in response to the operation in the social network, the first popularity score based on the first popularity score at a time of the operation (a ranker may retrieve the list of generic popular topics, may identified categories associated with each topic, and may apply information about individual user (e.g., a user that visit a particular web site, logs into web site with a user account, submits a query to a search engine, etc.) to adjust the score for each popular topics.  The system and/or method may rank the popular topics, based on the adjusted scores, and provide the ranked popular topics to the user) (col. 2, lines 56-64) (in response to the user input for example accessing, log-in or submit query).

As to claim 5, discloses the method of claim 4, wherein adjusting the first popularity score of the first entity comprises one of: adding an amount proportional to the first popularity score at the time of the operation to the first popularity score; or subtracting the amount proportional to the first popularity score at the time of the operation from the first popularity score (the adjustment to the score meaning increase or to decrease using the input as to claim adding or subtracting) (col. 2, lines 56-62).

As to claim 6, Zhou discloses he method of claim 1, further comprising adjusting, by the computing device, a third popularity score assigned to a third entity of the plurality of entities based on an amount of change made to the second popularity score when the second 


As to claim 7, Zhou discloses the method of claim 1, wherein the social network comprises a media-content-based social network (a document may include, for example, an email, a web page or a web site, a file, a combination of files, a news group posting, a new article, a blog…) (col. 3, lines 6-21).

As to clam 8, Zhou discloses he method of claim 1, further comprising customizing, by the computing device, a service based at least in part on the popularity scores of the plurality of entities in the social network (provided a ranked topic to the user) (col. 2, lines 62-64).

As to claim 9, Zhou discloses the method of claim 1, embodied as computer-executable instructions on at least one non-transitory computer-readable medium (storage device) (col. 4, lines 38-46).

As to claim 10, Zhou discloses a system comprising: 
a processor (processor 320…) (col. 4, lines 34-37); and 

adjust, in response to an operation in the social network, the second popularity score based on the first popularity score (a ranker may retrieve the list of generic popular topics, may identified categories associated with each topic, and may apply information about individual user (e.g., a user that visit a particular web site, logs into web site with a user account, submits a query to a search engine, etc.) to adjust the score for each popular topics.  The system and/or method may rank the popular topics, based on the adjusted scores, and provide the ranked popular topics to the user) (col. 2, lines 56-64).
Zhou did not disclose entities of the social network; however, Zhou discloses a concept of scoring hot topics and adjusting hot topics scores.  The entities are being equate to hot topics.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the instant application to modify hot topics to entities in order to provide best results in search results.

As to claim 11, Zhou discloses the system of claim 10, wherein the operation is directed from the first entity to the second entity of the social network (may apply information about an individual (e.g., a user that visit a particular web site, logs into a web site with a user account…) (col. 2, lines 57-61).

As to claim 12, Zhou discloses the system of claim 10, wherein adjusting the second popularity score of the second entity comprises one of: adding an amount proportional to the first popularity score to the second popularity score; or subtracting the amount proportional to the first popularity score from the second popularity score (the adjustment to the score meaning increase or to decrease using the input as to claim adding or subtracting) (col. 2, lines 56-62).

As to claim 13, Zhou discloses the system of claim 10, wherein the instructions are further executable by the processor to adjust, in response to the operation in the social network, the first popularity score based on the first popularity score at a time of the operation (a ranker may retrieve the list of generic popular topics, may identified categories associated with each topic, and may apply information about individual user (e.g., a user that visit a particular web site, logs into web site with a user account, submits a query to a search engine, etc.) to adjust the score for each popular topics.  The system and/or method may rank the popular topics, based on the adjusted scores, and provide the ranked popular topics to the user) (col. 2, lines 56-64) (in response to the user input for example accessing, log-in or submit query).

As to claim 14, Zhou discloses the system of claim 13, wherein adjusting the first popularity score of the first entity comprises one of: adding an amount proportional to the first popularity score at the time of the operation to the first popularity score; or subtracting the amount proportional to the first popularity score at the time of the operation from the first popularity score (the adjustment to the score meaning increase or to decrease using the input as to claim adding or subtracting) (col. 2, lines 56-62).

As to claim 15, discloses the system of claim 10, wherein the instructions are further executable by the processor to adjust a third popularity score assigned to a third entity of the 

As to claim 16, Zhou discloses the system of claim 10, wherein the social network comprises a media-content-based social network (a document may include, for example, an email, a web page or a web site, a file, a combination of files, a news group posting, a new article, a blog…) (col. 3, lines 6-21).


As to claim 17, Zhou discloses the system of claim 10, wherein the instructions are further executable by the processor to customize a service based at least in part on the popularity scores of the plurality of entities in the social network (the applications personalized alert recommendations, personalized search suggestions for news/blogs segments, and social media bookmarks…) (col. 13, lines 47-50).



5.	Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al.  (Patent No. US 8,762,326 B1) in view of Egnor et al.  (Patent No. US 8,650,197 B2).
As to claim 18, Zhou discloses the system of claim 10 excepting herein assigning the popularity scores to the plurality of entities in the social network is based at least in part on a number of followers of each of the plurality of entities.  Zhou did not disclose entities of the social network and entities popular scores based at least in part on a number of followers of each of the plurality of entities; however, Zhou discloses a concept of scoring hot topics and adjusting hot topics scores.  The entities are being equate to hot topics.  Furthermore, Egnor discloses the authoritative score for each web page being determined based on one more of: a number of outlinks, in one or more of the plurality of candidate web pages, that point to the web page… (claim 1).  The web pages are entities and the number of link point the web pages are the scores.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the instant application to modify hot topics to entities and using the link pointing concept to score web pages as disclosed by Egnor in order to provide best results in search results.

As to claim 19, Zhou discloses a system comprising: 
a processor (processor 320…) (col. 4, lines 34-37); and 
a memory communicatively coupled to the processor and storing instructions executable by the processor (memory 330 may include a random access memory (RAM) device or another type of dynamic storage device that stores information and instructions for execution by processor 320…) (col. 4, lines 38-46) to: assign popularity scores to a plurality of entities in a social network based at least in part on a number of followers of each of the plurality of entities, the popularity scores comprising a first popularity score assigned to a first entity of the plurality of entities and a second popularity score assigned to a second entity of the plurality of entities (generic ranking of popular topics…) (col. 2, lines 51-52) (popular topics = entities, ranking of popular topics = popular score of first entity and second entity of plurality of entities); and 
adjust, in response to an operation directed from the first entity to the second entity in the social network, the second popularity score based on the first popularity score (a ranker may retrieve the list of generic popular topics, may identified categories associated with each topic, and may apply information about individual user (e.g., a user that visit a particular web site, logs 
Zhou did not disclose entities of the social network and entities popular scores based at least in part on a number of followers of each of the plurality of entities; however, Zhou discloses a concept of scoring hot topics and adjusting hot topics scores.  The entities are being equate to hot topics.  
Furthermore, Egnor discloses the authoritative score for each web page being determined based on one more of: a number of outlinks, in one or more of the plurality of candidate web pages, that point to the web page… (claim 1).  The web pages are entities and the number of link point the web pages are the scores.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the instant application to modify hot topics to entities and using the link pointing concept to score web pages as disclosed by Egnor in order to provide best results in search results.

As to claim 20, Zhou discloses the system of claim 19 excepting wherein the operation directed from the first entity to the second entity in the social network comprises a request of the first entity to follow the second entity in the social network.  Egnor discloses wherein the operation directed from the first entity to the second entity in the social network comprises a request of the first entity to follow the second entity in the social network (the authoritative score for each web page being determined based on one more of: a number of outlinks, in one or more of the plurality of candidate web pages, that point to the web page… (claim 1).  The outlinks provide the linking form the second web page to first web page as same as first entity follow the second entity.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the instant application to modify Zhou to include The outlinks 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOQUOC N. TO
Examiner
Art Unit 2154